UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1340



PATRICIA D. BAKER, a resident of Wake County,

                                               Plaintiff - Appellant,

          versus


MARVIN RUNYON, Postmaster General,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-476-5-F)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia D. Baker, Appellant Pro Se. Sharon Coull Wilson, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia Baker appeals the district court’s order granting

Defendant’s motion for summary judgment in her action filed under

the Family and Medical Leave Act, 29 U.S.C. § 2601 (1994).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Baker v. Runyon, No. CA-97-476-5-F (E.D.N.C.

Feb. 5, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




                                   2